Citation Nr: 1041209	
Decision Date: 11/02/10    Archive Date: 11/12/10

DOCKET NO.  06-21 735	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for posttraumatic stress 
disorder (PTSD) based on personal assault.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S. Layton, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1982 to August 1987.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a May 2005 rating decision by the VA RO in St. 
Petersburg, Florida, issued in June 2005.  In July 2009, the 
Board remanded the claim for additional development.

During the course of his appeal, the Veteran requested a 
Videoconference hearing before the Board.  He failed to appear at 
the hearing, scheduled in June 2007.  A statement from the 
Veteran, received in January 2009, indicated that he was unable 
to attend his hearing.  In this statement, the Veteran gave no 
indication of a desire to reschedule the original hearing.  Thus, 
the hearing request is deemed withdrawn.  See 38 C.F.R. § 20.704 
(2009).


FINDINGS OF FACT

The Veteran has PTSD that is etiologically related to an in-
service stressor supported by credible evidence.


CONCLUSION OF LAW

PTSD was incurred in active service.  38 U.S.C.A. § 1131 (West 
2002); 38 C.F.R. §§ 3.303, 3.304 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VCAA

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002 & 
Supp. 2009)) includes enhanced duties to notify and assist 
claimants for VA benefits.  VA regulations implementing the VCAA 
were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
and 3.326(a) (2009).

Given the favorable disposition of the claim for service 
connection for PTSD, the Board finds that all notification and 
development actions needed to fairly adjudicate the claim have 
been accomplished.  

Law and Regulations-Service Connection

Service connection will be granted if the evidence demonstrates 
that a current disability resulted from an injury or disease 
incurred in or aggravated by active military service.  38 
U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  

Establishing service connection generally requires (1) medical 
evidence of a current disability; (2) medical or, in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and (3) medical evidence of a 
nexus between the claimed in-service disease or injury and the 
present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 
(Fed. Cir. 2004); see Caluza v. Brown, 7 Vet. App. 498, 506 
(1995), aff'd per curiam, 78 F.3d 604 (Fed.Cir.1996) (table); see 
also Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); 
Hickson v. West, 12 Vet. App. 247, 253 (1999); 38 C.F.R. § 3.303. 

Under 38 C.F.R. § 3.303(b), an alternative method of establishing 
the second and third Shedden/Caluza element is through a 
demonstration of continuity of symptomatology.  Barr v. 
Nicholson, 21 Vet. App. 303 (2007); see Savage 10 Vet. App. 488, 
495-97 (1997); see also Clyburn v. West, 12 Vet. App. 296, 302 
(1999).  Continuity of symptomatology may be established if a 
claimant can demonstrate (1) that a condition was "noted" during 
service; (2) evidence of post-service continuity of the same 
symptomatology; and (3) medical or, in certain circumstances, lay 
evidence of a nexus between the present disability and the post-
service symptomatology.  Savage, 10 Vet. App. at 495-96; see 
Hickson, 12 Vet. App. at 253 (lay evidence of in-service 
incurrence sufficient in some circumstances for purposes of 
establishing service connection); 38 C.F.R. § 3.303(b).

In relevant part, 38 U.S.C. § 1154(a) requires that the VA give 
"due consideration" to "all pertinent medical and lay evidence" 
in evaluating a claim to disability or death benefits.  Lay 
evidence can be competent and sufficient to establish a diagnosis 
of a condition when (1) a layperson is competent to identify the 
medical condition, (2) the layperson is reporting a 
contemporaneous medical diagnosis, or (3) lay testimony 
describing symptoms at the time supports a later diagnosis by a 
medical professional."  Jandreau v. Nicholson, 492 F.3d 1372, 
1377 (Fed.Cir.2007)  In fact, competent medical evidence is not 
necessarily required when the determinative issue involves either 
medical etiology or a medical diagnosis.  Id. at 1376-77; see 
also Buchanan v. Nicholson, 451 F .3d 1331, 1337 (Fed.Cir.2006); 
Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. Sept 14, 2009). 

"Symptoms, not treatment, are the essence of any evidence of 
continuity of symptomatology."  Savage, 10 Vet. App. at 496 
(citing Wilson v. Derwinski, 2 Vet. App. 16, 19 (1991).  Once 
evidence is determined to be competent, the Board must determine 
whether such evidence is also credible.  See Layno, supra 
(distinguishing between competency ("a legal concept determining 
whether testimony may be heard and considered") and credibility 
("a factual determination going to the probative value of the 
evidence to be made after the evidence has been admitted").

Service connection may be granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in service.  
Presumptive periods are not intended to limit service connection 
to diseases so diagnosed when the evidence warrants direct 
service connection.  The presumptive provisions of the statute 
and VA regulations implementing them are intended as 
liberalizations applicable when the evidence would not warrant 
service connection without their aid.  38 C.F.R. § 3.303(d).  

A disorder may be service connected if the evidence of record, 
regardless of its date, shows that the veteran had a chronic 
disorder in service or during an applicable presumptive period, 
and that the veteran still has such a disorder.  38 C.F.R. § 
3.303(b); Savage v. Gober, 10 Vet. App. 488, 494-95 (1997).

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of a 
matter, the VA shall give the benefit of the doubt to the 
claimant.  38 U.S.C.A. § 5107(b).

Entitlement to service connection for PTSD requires: (1) medical 
evidence diagnosing the condition in accordance with 38 C.F.R. § 
4.125(a) (2009); (2) a link, established by medical evidence, 
between current symptoms and an in-service stressor; and (3) 
credible supporting evidence that the claimed in-service stressor 
occurred.  38 C.F.R. § 3.304(f).

Further relating to claims of service connection for PTSD, in 
Zarycki v. Brown, 6 Vet. App. 91 (1993), the United States Court 
of Appeals for Veterans Claims (Court) set forth the analytical 
framework and line of reasoning for determining whether a veteran 
was exposed to a recognizable stressor during service, which, as 
discussed above, is an essential element in solidifying a claim 
for service connection for PTSD. In Zarycki, it was noted that, 
under 38 U.S.C.A. 1154(b), 38 C.F.R. 3.304(d) and (f), and the 
applicable provisions contained in VA Manual 21-1, the evidence 
necessary to establish the incurrence of a recognizable stressor 
during service to support a claim of service connection for PTSD 
will vary depending on whether the veteran "engaged in combat 
with the enemy." See Hayes v. Brown, 5 Vet. App. 60 (1993).

The determination as to whether the veteran "engaged in combat 
with the enemy" is made, in part, by considering military 
citations that expressly denote as much. Doran v. Brown, 6 Vet. 
App. 283, 289 (1994).  However, the Court has recently held that 
the Board may not rely strictly on combat citations or the 
veteran's military occupational specialty to determine if he 
engaged in combat; rather, other supportive evidence of combat 
experience may also be accepted. See Dizoglio v. Brown, 9 Vet. 
App. 163, 166 (1996); West v. Brown, 7 Vet. App. 70, 76 (1994).

If combat is affirmatively indicated, then the veteran's lay 
testimony regarding claimed combat-related stressors must be 
accepted as conclusive as to their actual occurrence and no 
further development or corroborative evidence will be required, 
provided that the veteran's testimony is found to be 
"satisfactory," i.e., credible, and "consistent with the 
circumstances, conditions, or hardships of such service." 
Zarycki, 6 Vet. App. at 98.

If there is no combat experience, or if there is a determination 
that the veteran engaged in combat but the claimed stressor is 
not related to such combat, there must be independent evidence to 
corroborate the veteran's statement as to the occurrence of the 
claimed stressor. Doran, 6 Vet. App. at 288-89 (1994). The 
veteran's testimony, by itself, cannot, as a matter of law, 
establish the occurrence of a non-combat stressor. Dizoglio, 9 
Vet. App. at 166 (1996). Further, an opinion by a mental health 
professional based on a post-service examination of the veteran 
cannot be used to establish the occurrence of a stressor. Moreau 
v. Brown, 9 Vet. App. at 395-96 (1996); Cohen v. Brown, 10 Vet. 
App. 128 (1997).

Recent amendments to the regulations regarding verification of 
PTSD stressors apply only to claims involving hostile or 
terrorist activity and thus do not apply here.  75 Fed Reg. 39843 
(2009) (to be codified at 38 C.F.R. § 3.304(f)(3)).  

If a claim of post-traumatic stress disorder is based on an in-
service personal assault, evidence from sources other than the 
veteran's service records may corroborate the veteran's account 
of the stressor incident. Examples of such evidence include, but 
are not limited to: records from law enforcement authorities, 
rape crisis centers, mental health counseling centers, hospitals, 
or physicians; pregnancy tests or tests for sexually transmitted 
diseases; and statements from family members, roommates, fellow 
service members, or clergy. 38 C.F.R. § 3.304(f)(5)(redesignated 
effective July 13, 2010).

Evidence of behavior changes following the claimed assault is one 
type of relevant evidence that may be found in these sources. 
Examples of behavior changes that may constitute credible 
evidence of the stressor include, but are not limited to: a 
request for a transfer to another military duty assignment; 
deterioration in work performance; substance abuse; episodes of 
depression, panic attacks, or anxiety without an identifiable 
cause; or unexplained economic or social behavior changes. VA may 
submit any evidence that it receives to an appropriate medical or 
mental health professional for an opinion as to whether it 
indicates that a personal assault occurred. Id.

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits under 
laws administered by the Secretary.  The Secretary shall consider 
all information and lay and medical evidence of record in a case 
before the Secretary with respect to benefits under laws 
administered by the Secretary.  When there is an approximate 
balance of positive and negative evidence regarding any issue 
material to the determination of a matter, the Secretary shall 
give the benefit of the doubt to the claimant.  38 U.S.C.A. § 
5107 (West 2002); 38 C.F.R. § 3.102 (2009); see also Gilbert v. 
Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a claim on its 
merits, the evidence must preponderate against the claim.  
Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 
Vet. App. at 54.

Analysis

The Veteran claims that he suffers from PTSD as a result of a 
sexual assault that occurred while he served on active duty.  In 
particular, he alleges that he was brutally beaten and sodomized 
at knife point while in basic training at Fort Leonard Wood, 
Missouri, shortly after being approached by a fellow trainee, 
Private J., who offered him money to perform fellatio on him.  
This account is corroborated by lay statements from various 
family members and friends, which support the Veteran's 
contention that he was assaulted in service.  Service personnel 
records indicate that the Veteran was stationed in Fort Leonard 
Wood, Missouri, from July 1982 to September 1982.  The May 1987 
report from a medical board proceeding primarily concerned the 
Veteran's back; however, it was noted that the Veteran injured 
his back during basic training but was not treated initially 
because he feared reprisal from his superiors.  Additionally, a 
May 1987 service treatment record shows a clinical psychological 
evaluation, during which the Veteran was observed to behave with 
mildly pressured speech and intense affect, primarily angry and 
frustrated, in his interview.  The examiner noted that the 
Veteran made several references to back pain, suggesting his 
preoccupation with it, and he was diagnosed with psychological 
factors affecting physical condition, for which he was 
recommended psychological treatment beginning with relaxation 
therapy.

The Board notes that the Veteran applied for entitlement to 
service connection for "mental problems" in December 1987, and 
was denied his claim in a January 1988 rating decision.

Further, statements received from the Veteran, his friends, and 
his family members regarding his experiences in service and his 
current symptoms address his reported in-service stressors.  In 
particular, the Board notes that in his February 2005 PTSD 
Questionnaire, the Veteran has claimed that a manifestation of 
his psychosis is a phobia that causes him to resort to a form of 
self-mutilation that involves cleaning his anus to the point 
where his rectum bleeds.  A lay statement from a friend who the 
Veteran met in an in-patient therapy group at a VA facility, 
dated in February 2005, corroborates the Veteran's account of 
engaging in self- mutilating behavior due to the in-service 
sexual assault.

On VA examination in January 2010, the examiner reviewed and 
commented on specific events from the Veteran's service and post-
service history.  In particular, the examiner observed that the 
Veteran would obsessively clean his rectum after defecating or 
urinating for feeling unclean to the point that he bled.  After 
performing a psychological examination of the Veteran, he gave a 
diagnosis of PTSD.  The examiner opined that the Veteran's PTSD 
was at least as likely as not due to military sexual trauma.  The 
examiner specifically commented on the consistency of the 
Veteran's reports throughout the record.

In this case, the Veteran has not received any award or 
decoration indicative of his participation in combat, such as the 
Combat Action Ribbon or the Purple Heart Medal.  However, the 
Board has found the Veteran to be credible.  The Veteran's fear 
of bringing personal problems to the attention of his superiors 
during basic training was documented in his service treatment 
records.  Additionally, the Board notes that while on active 
duty, the Veteran served in the intelligence field.  It is 
reasonable to accept the Veteran's assertions that he was afraid 
of losing his security clearance had he pursued the matter of the 
rape while he was on active duty.  His testimony concerning his 
stressors is generally consistent with his service personnel 
records and is thus deemed consistent with the circumstances of 
his service.  38 U.S.C.A. § 1154(a).  Moreover, his records 
suggest behavior problems consistent with a personal assault.  
The Board notes that the Veteran first applied for service 
connection for "mental problems" shortly after leaving active 
duty.  Additionally, the Veteran's account has remained 
consistent throughout the record.  Thus, resolving all reasonable 
doubt in favor of the Veteran, the Board finds that he was 
exposed to traumatic incidents as described during basic 
training.

With respect to whether there is a valid diagnosis of PTSD linked 
to this confirmed stressor, the Board notes the VA outpatient 
records numerous diagnoses of PTSD, to include a references that 
the Veteran's PTSD was related to his sexual trauma in the 
military.  Additionally, the January 2010 VA examination report 
specifically referenced how the Veteran's diagnosis met the 
criteria of the DSM-IV, and also linked the Veteran's diagnosis 
to his in-service stressor.  In the Board's opinion, the evidence 
is supportive of a diagnosis of PTSD linked to his in-service 
stressor.

In sum, the evidence of record contains medical evidence 
establishing a diagnosis of PTSD, credible supporting evidence 
that the claimed in-service stressor actually occurred, and a 
link, established by medical evidence, between the current 
symptomatology and the claimed in-service stressor.  Accordingly, 
the Board concludes that service connection for PTSD is 
warranted.


ORDER

Entitlement to service connection for posttraumatic stress 
disorder based on personal assault is granted.



____________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


